DETAILED ACTION

Election/Restrictions
Applicant’s election of claims 1-11 and 14 in the reply filed on 03/01/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claims 2 and 6-9, the Applicants use the term “preferably.”  Description of the examples or preferences is properly set forth in the specification rather than the claims.  If stated in the claims examples and preferences lead to confusion over the intended scope of a claim.  Therefore, each occurrence of “preferably” should be deleted.  

Claims 7-9 recites the limitation "the compression set" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2007/137757 A1 (hereinafter “’757”). ‘757 teaches a polyolefin composition comprising a crosslinkable polyolefin with silane groups, a silanol condensation catalyst (Bronstead acid) and a silicon containing compound (i.e., hexadecyl trimethoxy silane). See ‘757, Abstract; page 3, line 8 through page 4, line 11; page 6, lines 21-22; page 7, lines 3-23; page 9, lines 24-25; page 11, lines 2 through page 12, line 16. ‘757 further teaches the use of an antioxidant added to the polyolefin composition. See ‘757, Table 1. The present invention differs from ‘757 in that the present invention requires a polar co-momoner (i.e., methyl acrylate).

The basic requirements of prima facie case of obvious are: (1) there must be some suggestion or motivation, either in the reference themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; (2) there must be a reasonable expectation of success; (3) the prior art reference (or references when combined) must teach or suggest all the claim limitations.  See MPEP 2143. Although ‘757 does not disclose in the working examples a comonomer (i.e., methyl acrylate), based on the specification as a whole a polymer chemist of ordinary skill in the art would be motivated to modify ‘757 by preparing introducing a comonomer (i.e., methyl acrylate). See ‘757, page 13, lines 6-7. Such modification would be obvious because one would have a reasonable expectation of success that the introduction of a co-monomer into the polyolefin composition as taught by ‘757 are similarly useful and applicable to said polyolefin composition.

Although ‘757 does not disclose all the characteristics and properties (e.g., compression set, MFR2, Shore A values) of the claimed polyolefin composition, based on the substantially identical process using substantially cross-linkable polyolefin, co-monomer, silane group, cross-linking catalysts and silicon containing compound, the Examiner has a reasonable basis to believe that the properties claimed in the present invention is inherent in the polyolefin composition disclosed by ‘757. Because the PTO has no means to conduct analytical experiments, the burden of proof is shifted to the Applicants to prove that the properties are not inherent.  See In re Best, 195 USPQ 430 (CCPA 1977); In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995). Therefore, claims 1-11 and 14 are deem as being unpatentable over ‘757.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102. The examiner can normally be reached Mon. to Thurs. (7AM - 5PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        

rdh